FERNANDEZ, Circuit Judge,
Concurring.
To the extent that the order of the majority leaves the preliminary injunction in place, I am inclined to think that it is in error. Nevertheless, as I understand it, all of us agree that in light of the United States Supreme Court’s decision in this matter, we are not deciding that the preliminary injunction should be left in place as far as Walker is concerned, but, rather, we leave the determination of that issue to the district court in the first instance. I take comfort from that, and, therefore, am willing to and do defer to my colleagues and concur.